982 So. 2d 1276 (2008)
Freddrick HINES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-4605.
District Court of Appeal of Florida, First District.
June 5, 2008.
Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
WEBSTER, J.
In this direct criminal appeal, appellant seeks review of his convictions for robbery with a firearm and possession of a firearm by a convicted felon, and of the sentences imposed for those offenses. Appellant argues that the trial court (1) abused its discretion in admitting evidence of collateral crimes of which he had previously been acquitted; (2) abused its discretion in denying his motion in limine to exclude his flight from the police and physical evidence found after his arrest; (3) erroneously denied his motion to suppress statements he made to the police; and (4) erroneously found that he qualified for sentencing as a prison releasee reoffender. We affirm without further discussion as to issues two and three. However, as the state correctly concedes, the first issue is controlled by our previous decision in Hines v. State, 982 So. 2d 22 (Fla. 1st DCA 2008), in which we reversed the same appellant's convictions on different charges of robbery with a firearm and possession of a firearm by a convicted felon and remanded for a new trial, concluding that the trial court had committed reversible error when it admitted over a timely objection evidence of a collateral crime of which appellant had previously been acquitted. Accordingly, as in that case, we reverse appellant's convictions and remand for a new trial. This disposition renders appellant's fourth issue moot.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
DAVIS and HAWKES, JJ., concur.